                 Case 19-11781-LSS              Doc 245       Filed 10/31/19         Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In Re:                                                   § Chapter 11
                                                         §
FURIE OPERATING ALASKA, LLC,                             § Case No. 19-11781 (LSS)
et al.,1                                                 §
                                                         § Jointly Administered
                           Debtors.                      §

                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                     HEARING ON NOVEMBER 4, 2019 AT 11:00 A.M. 2

MATTERS WITH CERTIFICATIONS OF COUNSEL/CERTIFICATES OF NO
OBJECTION:


    1. Debtors’ Motion for Entry of Order Authorizing Debtors to Retain and Compensate
       Professionals Utilized in the Ordinary Course of Business [Docket No. 109, filed
       September 9, 2019].

         Objection/Response Deadline:                 October 8, 2019 at 4:00 p.m. (ET)

         Objection/Responses Filed:

             A. Informal Comments of the United States Trustee.

         Related Documents:                  None.

             A. Certification of Counsel [Docket No. 242, filed October 31, 2019].

         Status: A certification of counsel has been filed.

    2. Debtors’ Application for an Order Pursuant to 11 U.S.C. §§ 105(a) and 363(b) (i)
       Authorizing the Employment and Retention of Ankura Consulting Group, LLC to
       Provide the Debtors an Interim Chief Operating Officer and Certain Additional Personnel
       and (ii) Designating Scott M. Pinsonnault as Interim Chief Operating Officer for the
       Debtors, Nunc Pro Tunc to the Petition Date [Docket No. 159, filed September 16, 2019].




1
        The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie
Operating Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012).
The location of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern
Lights Blvd. Suite 620, Anchorage, Alaska 99503.
2
        Please note that the hearing will be held before the Honorable Laurie Selber Silverstein in the United States
Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington,
Delaware 19801. Any person who wishes to appear telephonically must contact COURTCALL, LLC at 866-582-
6878.
      Case 19-11781-LSS        Doc 245     Filed 10/31/19   Page 2 of 5



Objection/Response Deadline:        September 30, 2019 at 4:00 p.m. (ET), extended for
                                    the United States Trustee.

Objection/Responses Filed:

   A. Brutus AG f/k/a Deutsche Oel & Gas AG’s Objection to Debtors’ Application for
      an Order Pursuant to 11 U.S.C. §§ 105(a) and 363(b) (i) Authorizing the
      Employment and Retention of Ankura Consulting Group, LLC to Provide the
      Debtors an Interim Chief Operating Officer and Certain Additional Personnel and
      (ii) Designating Scott M. Pinsonnault as Interim Chief Operating Officer for the
      Debtors, Nunc Pro Tunc to the Petition Date [Docket No. 191, filed September
      30, 2019].

   B. Declaration in Support of Brutus AG f/k/a Deutsche Oel & Gas AG’s Objection
      to Debtors’ Application for an Order Pursuant to 11 U.S.C. §§ 105(a) and 363(b)
      (i) Authorizing the Employment and Retention of Ankura Consulting Group, LLC
      to Provide the Debtors an Interim Chief Operating Officer and Certain Additional
      Personnel and (ii) Designating Scott M. Pinsonnault as Interim Chief Operating
      Officer for the Debtors, Nunc Pro Tunc to the Petition Date [Docket No. 193,
      filed September 30, 2019].

   C. Bruce Webb’s Objection to Debtors Application for an Order Pursuant to 11
      U.S.C. §§ 105(a) and 363(b) (i) Authorizing the Employment and Retention of
      Ankura Consulting Group, LLC to Provide the Debtors an Interim Chief
      Operating Officer and Certain Additional Personnel and (ii) Designating Scott M.
      Pinsonnault as Interim Chief Operating Officer for the Debtors, Nunc Pro Tunc to
      the Petition Date [Docket No. 197, filed September 30, 2019].

   D. Objection and Reservation of Rights of Certain Royalty and Working Interest
      Owners to Debtors’ Application for an Order Pursuant to 11 U.S.C. §§ 105(a) and
      363(b) (i) Authorizing the Employment and Retention of Ankura Consulting
      Group, LLC to Provide the Debtors an Interim Chief Operating Officer and
      Certain Additional Personnel and (ii) Designating Scott M. Pinsonnault as Interim
      Chief Operating Officer for the Debtors, Nunc Pro Tunc to the Petition Date
      [Docket No. 200, filed October 2, 2019].

   E. Informal Comments of the United States Trustee.

Related Documents:

   A. Debtors’ Omnibus Reply to Objections Filed in Connection with the Debtors’
      Retention of Ankura Consulting Group, LLC [Docket No. 221, filed October 22,
      2019].

   B. Statement of Energy Capital Partners in Support of Debtors’ Application for
      Retention of Ankura and Reply to Objections or Reservations of Rights and
      Joinder in the Debtors’ Reply to the Objections [Docket No. 222, filed October
      22, 2019].

                                       2
          Case 19-11781-LSS         Doc 245      Filed 10/31/19   Page 3 of 5




       C. Notice of Withdrawal of Objection Filed by Brutus AG f/k/a Deutsche Oel & Gas
          AG [Docket No. 243, filed October 31, 2019].

       D. Certification of Counsel [Docket No. 244, filed October 31, 2019].

   Status: Counsel for Mr. Webb intends to file a withdrawal of his objection later today and
   counsel for Certain Royalty and Working Interest Owners have also verbally withdrawn
   their objection and consented to the filing of a certification of counsel, which has been
   filed.

3. Motion to Seal Portions of (i) Debtors’ Omnibus Reply to Objections Filed in Connection
   with the Debtors’ First Day Pleadings and (ii) Reply to Debtors’ Response to Omnibus
   Opposition of Bruce Webb to Debtors’ Motions for (a) Approval of DIP Financing and
   (b) Approval of Sale Procedures [Docket No. 173, filed September 20, 2019].

   Objection/Response Deadline:           October 8, 2019 at 4:00 p.m. (ET)

   Objection/Responses Filed:

       A. Informal Comments of the United States Trustee.

   Related Documents:

       B. Certification of Counsel [Docket No. 227, filed October 23, 2019].

   Status: A certification of counsel has been filed.

4. Motion of the Debtors for Entry of an Agreed Order Authorizing the Debtors to Reject
   Executory Contracts and Unexpired Nunc Pro Tunc to the Petition Date [Docket No. 196,
   filed September 30, 2019].

   Objection/Response Deadline:           October 15, 2019 at 4:00 p.m. (ET)

   Objection/Responses Filed: None.

   Related Documents:

       A. Certificate of No Objection [Docket No. 226, filed October 23, 2019].

   Status: A certificate of no objection has been filed.

5. Debtors’ Motion for Entry of an Order (i) Establishing Deadlines for Filing Proofs of
   Claim; (ii) Approving Procedures for Filing Proofs of Claim; and (iii) Approving the
   Form, Manner, and Sufficiency of Providing Notice Thereof [Docket No. 209, filed
   October 11, 2019].

   Objection/Response Deadline:           October 18, 2019 at 4:00 p.m. (ET)

                                             3
            Case 19-11781-LSS         Doc 245      Filed 10/31/19   Page 4 of 5



     Objection/Responses Filed:

         A. Informal Comments of the United States Trustee.

     Related Documents:

         A. Notice of Filing of Proposed Proof of Claim Form [Docket No. 224, filed October
            23, 2019].

         B. Certification of Counsel [Docket No. 232, filed October 23, 2019].

     Status: A certification of counsel has been filed.

MATTERS GOING FORWARD:

  6. Motion for Relief from Stay (1) to Authorize Administrative and Judicial Appeals of the
     State of Alaska’s Determination of Overpayment of 2014 Production Tax Credits; and (2)
     to Offset Such Overpayments Against Tax Credits [Docket No. 113, filed September 11,
     2019].

     Objection/Response Deadline:           October 18, 2019 at 4:00 p.m. (ET); Extended to
                                            October 22, 2019 at 5:00 p.m. (ET) for the Debtors

     Objection/Responses Filed:

         A. Limited Objection and Reservation of Rights to Motion for Relief from Stay (1)
            to Authorize Administrative and Judicial Appeals of the State of Alaska’s
            Determination of Overpayment of 2014 Production Tax Credits; and (2) to Offset
            Such Overpayments Against Tax Credits [Docket No. 220, filed October 22,
            2019].

     Related Documents:

         A. Notice of Hearing [Docket No. 115, filed September 11, 2019].

         B. Notice of Hearing [Docket No. 117, filed September 11, 2019].

     Status: This matter will go forward.




                                               4
              Case 19-11781-LSS   Doc 245      Filed 10/31/19   Page 5 of 5



Dated: October 31, 2019            Respectfully submitted,
Wilmington, Delaware

                                   WOMBLE BOND DICKINSON (US) LLP

                                    /s/ Ericka F. Johnson
                                   Matthew P. Ward (DE Bar No. 4471)
                                   Ericka F. Johnson (DE Bar No. 5024)
                                   1313 North Market Street, Suite 1200
                                   Wilmington, Delaware 19801
                                   Telephone:(302) 252-4320
                                   Facsimile: (302) 252-4330
                                   Email:     matthew.ward@wbd-us.com
                                              ericka.johnson@wbd-us.com

                                   -and-

                                   McDERMOTT WILL & EMERY LLP
                                   Timothy W. Walsh (admitted pro hac vice)
                                   Darren Azman (admitted pro hac vice)
                                   Riley T. Orloff (admitted pro hac vice)
                                   340 Madison Avenue
                                   New York, New York 10173-1922
                                   Telephone:(212) 547-5400
                                   Facsimile: (212) 547-5444
                                   Email:     twwalsh@mwe.com
                                              dazman@mwe.com
                                              rorloff@mwe.com

                                   Counsel to the Debtors and Debtors in Possession




                                           5

WBD (US) 47831741v2
